United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0697
Issued: September 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On February 13, 2019 appellant, through counsel, filed a timely appeal from a
December 28, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted February 25, 2018 employment incident.
FACTUAL HISTORY
On February 25, 2018 appellant, then a 48-year-old mail handler, filed a notice of
recurrence (Form CA-2a) alleging that on February 25, 2018 he sustained a recurrence of disability
due to an April 18, 2016 employment injury to his lower back, neck, and left shoulder.3 He
asserted that he lifted a bag at work on February 25, 2018 and felt pain in the “same body part” as
he injured on April 18, 2016. On February 25, 2018 appellant also filed an occupational disease
claim (Form CA-2) alleging that he sustained a strain due to lifting bags to and from a higher level
while in the performance of duty. He reported that he first related his claimed condition and his
federal employment on February 25, 2018 and that he stopped work on February 25, 2018.
Appellant submitted a February 25, 2018 duty status report (Form CA-17) in which Osman
Hossain, a physician assistant, indicated that appellant reported injuring himself on that same date
due to lifting a 25-pound mailbag over his head and dumping out mail which caused a sharp pain
after lifting the mailbag. The physician assistant diagnosed severe left shoulder sprain/strain and
cervical, thoracic, and lumbar spine sprains/strains, and found that appellant was totally disabled
from work.
In a February 26, 2018 note, Dr. Muntaz Majeed, a Board-certified internist, indicated that
appellant was evaluated on that same date for a work-related injury. He advised that appellant was
excused from work for the period February 26 to March 5, 2018.
In a March 28, 2018 development letter, OWCP indicated that it was developing
appellant’s recurrence claim as a claim for a new traumatic injury due to lifting a mailbag on
February 25, 2018 because he had implicated a new employment incident. It requested that he
submit additional evidence in support of his traumatic injury claim, including a physician’s opinion
supported by a medical explanation as to how the reported February 25, 2018 employment incident
caused or aggravated a medical condition. OWCP provided a questionnaire for appellant’s
completion which posed various questions regarding the claimed February 25, 2018 employment
incident and his prior medical condition. It afforded him 30 days to respond.
In March 9 and 26, and April 7, 2018 duty status reports (Form CA-17), Dr. Majeed noted
that appellant reported that he lifted a heavy mailbag at work on February 25, 2018 and felt sharp
pain in his neck, left shoulder, and back. He listed diagnoses “due to injury” as acute
cervical/lumbar myofasciitis and left shoulder arthralgia, and opined that appellant was unable to
perform work.

3

Appellant’s recurrence claim was originally filed under OWCP File No. xxxxxx525, in which OWCP had accepted
that on April 18, 2016 he sustained sprains/strains of his lower back, neck, and left shoulder. He returned to limitedduty work for the employing establishment in December 2016 and to full-duty work in February 2017. Appellant’s
claims have not been administratively combined.

2

The findings of a March 20, 2018 magnetic resonance imaging (MRI) scan of appellant’s
cervical spine contained an impression of disc bulge at C4-5 impinging the anterior thecal sac and
disc herniation at C5-6 impinging the anterior thecal sac/right lateral recess. A March 20, 2018
MRI scan of the lumbar spine showed a disc bulge at L4-5 impinging the anterior thecal sac and a
disc bulge at L5-S1 impinging the anterior thecal sac/left neural foramen. A March 23, 2018 MRI
scan of the left shoulder revealed a posterior/superior labrum tear, anterior/superior perilabral cyst,
mild rotator cuff tendinitis, adhesive capsulitis of the rotator cuff interval/axillary recess, minimal
subacromial/subdeltoid bursitis, and mild acromioclavicular joint arthrosis.
In an April 16, 2018 attending physician’s report (Form CA-20), Dr. Majeed listed the date
of injury as February 25, 2018 and diagnosed acute cervical/lumbar myofasciitis and left shoulder
arthralgia. He checked a box marked “Yes” indicating that appellant’s condition was caused or
aggravated by an employment incident. Dr. Majeed indicated that appellant could not work and
recommended that appellant avoid: lifting, pushing, and pulling heavy objects; kneeling,
squatting, climbing/descending stairs; and prolonged sitting/standing.
By decision dated May 14, 2018, OWCP accepted that on February 25, 2018 appellant
lifted a bag over his head and dumped out mail in the performance of duty, as alleged, but it denied
the claim as he had not submitted medical evidence establishing a diagnosed medical condition
causally related to the accepted February 25, 2018 employment incident. It concluded that the
requirements had not been met to establish an injury or medical condition causally related to the
accepted employment incident.
On June 7, 2018 appellant requested a telephonic hearing with a representative of OWCP’s
Branch of Hearings and Review.4
During the hearing held on October 18, 2018 counsel advised that he agreed with OWCP
that appellant’s claim was appropriately developed as a claim for traumatic injury due to lifting a
mailbag over his head while at work on February 25, 2018. He argued that the reports of
Dr. Majeed established appellant’s claim.
Appellant submitted a February 25, 2018 narrative report in which Mr. Hossain indicated
that appellant reported injuring himself on the same date by lifting a mailbag (weighing
approximately 25 pounds) over his head and dumping out mail. Mr. Hossain indicated that
appellant reported only occasionally experiencing back, left shoulder, or back pain after returning
to full-duty work in February 2017. He diagnosed several neck, left shoulder, and thoracic/lumbar
spine conditions.
Appellant also submitted May 9, June 11, and September 28, 2018 duty status reports
(Form CA-17) in which Dr. Majeed described the February 25, 2018 employment incident.
Dr. Majeed listed diagnoses due to the reported injury as acute cervical/lumbar myofasciitis and
left shoulder arthralgia, and opined that appellant was unable to perform any work.
In a May 11, 2018 report, Dr. Vikas Varma, a Board-certified neurologist, noted that
appellant reported lifting a heavy mailbag at work on February 25, 2018 and feeling a sharp pain
4

Counsel became authorized with respect to the claim before OWCP in early July 2018.

3

in his neck which radiated into his left shoulder and back. He reported his physical examination
findings noting intact muscle strength and intact pinprick sensation in the upper and lower
extremities with hypothesias to light touch in the calves. Dr. Varma diagnosed left cervical
radiculopathy, multiple cervical/lumbar disc herniations, stenosis at L5-S1, adhesive capsulitis,
and left rotator cuff syndrome/acromioclavicular joint arthritis with subacromial/subdeltoid
bursitis. In a May 11, 2018 duty status report (Form CA-17), he listed the date of injury as
February 25, 2018 and the diagnosis “due to injury” as brachial neuritis or radiculopathy, not
otherwise specified. Dr. Varma indicated that appellant could not return to work.
In an October 26, 2018 report, Dr. Majeed indicated that a review of the medical record
revealed that appellant lifted a heavy mailbag on February 25, 2018 and exacerbated the prior
April 18, 2016 injury to his neck, left shoulder, and back. He reported physical examination
findings, including reduced neck, left shoulder, and back range of motion, and diagnosed cervical
and lumbar myofasciitis and left shoulder arthralgia. Dr. Majeed opined that appellant’s present
condition was directly related to the February 25, 2018 employment incident, noting that the
mechanism of injury was entirely consistent with the clinical presentation. He noted, “Therefore,
the accident of [February 25, 2018] is the direct producing cause of [appellant’s] injury, symptoms,
and physical findings.”
By decision dated December 28, 2018, OWCP’s hearing representative affirmed the
May 14, 2018 decision noting that appellant had not submitted medical evidence establishing a
diagnosed medical condition causally related to the accepted February 25, 2018 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.10
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted February 25, 2018 employment incident.
In multiple form reports dated between March 9 and September 28, 2018, Dr. Majeed
noted that appellant reported that he lifted a heavy mailbag at work on February 25, 2018 and felt
sharp pain in his neck, left shoulder, and back. He listed diagnoses “due to injury” as acute
cervical/lumbar myofasciitis and left shoulder arthralgia, and opined that appellant was unable to
perform work. However, these reports contain mere conclusory opinions without the necessary
rationale explaining how and why the February 25, 2018 employment incident was sufficient to
result in the diagnosed medical conditions. The Board has held that such opinions are of limited
probative value and are insufficient to meet a claimant’s burden of proof to establish a claim and,
therefore, these reports are insufficient to establish appellant’s claim for a February 25, 2018
employment injury.12 In a February 26, 2018 note, Dr. Majeed indicated that appellant was
evaluated on the same date for a work-related injury. He advised that appellant was excused from
work for the period February 26 to March 5, 2018. This report is of limited probative value because
Dr. Majeed did not support his ostensible opinion on causal relationship with medical rationale.13
In an April 16, 2018 form report, Dr. Majeed listed the date of injury as February 25, 2018
and diagnosed acute cervical/lumbar myofasciitis and left shoulder arthralgia. He checked a box
marked “Yes” indicating that appellant’s condition was caused or aggravated by an employment
activity. Dr. Majeed indicated that appellant could not work. Appellant’s burden of proof includes
the necessity of furnishing an affirmative opinion from a physician who supports his or her

8

Elaine Pendleton, 40 ECAB 1143 (1989).

9

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

10

S.S., Docket No. 18-1488 (issued March 11, 2019).

11

J.L., Docket No. 18-1804 (issued April 12, 2019).

12

J.D., Docket No. 14-2061 (issued February 27, 2015).

13

Id.

5

conclusion with sound medical reasoning.14 Dr. Majeed provided no rationale for his opinion on
causal relationship. The Board has held that when a physician’s opinion on causal relationship
consists only of checking “Yes” to a form question, without more by the way of medical rationale,
that opinion is of limited probative value and is insufficient to establish causal relationship.15
Therefore, Dr. Majeed’s April 16, 2018 report is insufficient to discharge appellant’s burden of
proof.
In a May 11, 2018 narrative report, Dr. Varma noted the February 25, 2018 employment
incident as described by appellant and diagnosed left cervical radiculopathy, multiple
cervical/lumbar disc herniations, stenosis at L5-S1, adhesive capsulitis, and left rotator cuff
syndrome/acromioclavicular joint arthritis with subacromial/subdeltoid bursitis. In a May 11,
2018 form report, he listed the date of injury as February 25, 2018 and the diagnosis “due to injury”
as brachial neuritis or radiculopathy, not otherwise specified.
Dr. Varma’s May 11, 2018 narrative report does not contain an opinion on the cause of the
diagnosed medical conditions. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition or disability is of no probative value on the
issue of causal relationship.16 As such, Dr. Varma’s May 11, 2018 narrative report is of no probative
value on the underlying issue of this claim.17 His May 11, 2018 form report contains a mere
conclusory opinion without the necessary rationale explaining how and why the February 25, 2018
employment incident was sufficient to result in the diagnosed medical condition. As noted, the
Board has held that, such an opinion is insufficient to meet a claimant’s burden of proof to establish
a claim and, therefore, the May 11, 2018 form report is insufficient to establish appellant’s claim for
a February 25, 2018 employment injury.18
In an October 26, 2018 report, Dr. Majeed indicated that a review of the medical record
revealed that appellant lifted a heavy mailbag on February 25, 2018 and exacerbated the prior
April 18, 2016 injury to his neck, left shoulder, and back. He opined that appellant’s present
condition was directly related to the February 25, 2018 accident, noting that it was the direct
producing cause of his injury, symptoms, and physical findings. The Board notes, however, that
Dr. Majeed’s October 26, 2018 report is of limited probative value on the underlying issue of the
present case because he did not provide adequate medical rationale in support of his opinion on
causal relationship.
Although Dr. Majeed asserted that the “mechanism of injury” was entirely consistent with
appellant’s clinical presentation, he did not adequately explain how the mechanism of injury on
February 25, 2018 was consistent with specific findings on physical examination and diagnostic
testing. Appellant had significant degenerative conditions of his neck, left shoulder, and back, and
14

J.A., Docket No. 18-1586 (issued April 9, 2019); Lillian M. Jones, 34 ECAB 379, 381 (1982).

15

Id.

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

Id.

18

See supra note 12.

6

Dr. Majeed did not explain why appellant’s multiple complaints were not due to the natural
progression of nonwork-related disease processes. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how an employment activity could have caused or aggravated a medical condition.19 Therefore,
this report is insufficient to establish appellant’s claim.
Appellant also submitted February 25, 2018 reports of Mr. Hossain, a physician assistant.
The Board has held, however, that health care providers such as physician assistants are not
considered physicians as defined under FECA and their reports do not constitute competent
medical evidence.20 Therefore, these reports are of no probative value and are insufficient to meet
appellant’s burden of proof.
As the record does not contain a rationalized opinion on causal relationship between a
diagnosed medical condition and the accepted February 25, 2018 employment incident, the Board
finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury due to
his accepted February 25, 2018 employment incident.

19

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

20

See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23, 2018);
P.S, Docket No. 17-0598 (issued June 23, 2017); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by state law).

7

ORDER
IT IS HEREBY ORDERED THAT the December 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

